Citation Nr: 9927720	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-12 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for dysthymic disorder with anxiety and a 
100 percent disability evaluation thereof, prior to February 
27, 1997.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
December 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Portland, Oregon.  


FINDINGS OF FACT

1.  The veteran originally claimed that psychiatric 
dysfunction had resulted from service connected back 
dysfunction in a statement for increased compensation 
benefits received on April 22, 1996.  

2.  The veteran later clarified his claim for service 
connection for a psychiatric disability as secondary to his 
service connected back disability in correspondence received 
on February 27, 1997.  

3.  By rating action in January 1998, service connection was 
granted for dysthymic disorder with anxiety, rated as 100 
percent disabling, effective February 27, 1997.  

4.  The severity of the veteran's psychiatric disability was 
not shown to have changed between April 22, 1996, and 
February 27, 1997.  


CONCLUSION OF LAW

The requirements for an effective date of April 22, 1996, for 
the grant of service connection for a dysthymic disorder with 
anxiety, rated as 100 percent disabling, are met.  
38 U.S.C.A. §§ 5101(a), 5107(a), 5110(a) (West 1991) ; 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran underwent a 
psychiatric evaluation in September 1990 for difficulties and 
discontent with his shipboard environment; complaints about 
medical care, officers and enlisted personnel; feelings of 
being inadequately cared for, threatened, frequently slighted 
and ignored; complaints of headaches, anxiety, dysphoria and 
anxiety about his situation; ideation about hurting himself 
or others; a longstanding history of feeling exploited by 
others, becoming grandiose, easily reacting with anger or 
counterattacking, reluctance to confide in others, and 
affective instability; intense anger; recurrent physical 
altercations; and feelings of emptiness and boredom.  He 
reportedly had been an infant when his parents divorced.  His 
mother and stepfather reportedly had been abusive and 
uncaring.  School years were characterized by poor 
adjustment, academic difficulties, frequent suspensions, and 
recurrent fighting.  A personality disorder with paranoid and 
borderline features was assessed.  

It was concluded that he had a behavioral disorder that was 
of such severity as to interfere with adequate service.  He 
was described as at constant risk to harm himself or others.  
Administrative separation was recommended.  Pending this, it 
was recommended that he be held so as to decrease the 
likelihood of self-destructive or impulsive behavior.  

On a dental health questionnaire in October 1990, the veteran 
reported nervousness.  On the October 1990 separation 
examination, he stated that he had or had had depression or 
excessive worry.  It was noted that he was under psychiatric 
evaluation.  

On an original claim for VA compensation in April 1991, the 
veteran did not refer to any psychiatric abnormality.  

On a VA examination in May 1991, the veteran was described as 
aware of definite chronic symptoms of tension and depression.  
Low back pain reportedly was significantly increased by 
chronic tension and/or depression.  

A statement was received from the veteran in September 1991 
in which he referred to his back but not to any psychiatric 
abnormality.  

During a May 1992 hearing at the RO on another appeal the 
veteran did not testify about any psychiatric abnormality.  

A statement received from the veteran in December 1995 made 
no reference to any psychiatric abnormality.  He did refer to 
inservice injury.  

In March 1996, the veteran filed another claim for service 
connection, for a heart disability.  No psychiatric 
disability was mentioned.  

On April 22, 1996, a statement was received from the veteran 
in connection with a rating decision of his service connected 
degenerative disc disease superimposed on chronic lumbosacral 
strain, L3-4, L5-S1, disagreeing with the rating assigned but 
also claiming that he was on medication to help him sleep and 
to relieve the stress and anxiety that had resulted from the 
back disability.  In August 1996, he again referred to stress 
and anxiety associated with his service connected back 
disability.  In connection with a claim for a total 
compensation rating based on individual unemployability in 
December 1996, the veteran referred to being scheduled to see 
a psychiatrist for depression and to another doctor for 
testing for a learning disability.  

VA outpatient treatment records indicate that the veteran was 
seen for depression, inability to sleep and anger as well as 
back pain and multiple physical problems in December 1996.  
On a mental status examination, his mood was depressed but he 
was not suicidal or homicidal.  No thought disorder was 
found.  In January 1997, it was indicated that he was 
depressed and explosive with back pain.  

In January 1997, the veteran submitted a statement regarding 
psychiatric treatment for depression and to help him sleep.  

The veteran's request to amend his service connection claim 
to include paranoia with borderline features and depression 
was received on February 27, 1997.  The next day, a statement 
from him was received that reflected a psychiatric evaluation 
by VA in connection with treatment and the evaluation for his 
back disability.  

VA outpatient treatment records show that the veteran had 
complaints of depression and forgetfulness in February 1997.  
He showed anxiety and depression.  He wanted a different 
psychiatrist.  His chief complaints were losing his temper, 
anger, difficulty communicating with people and paranoia.  

On a VA psychological assessment in March 1997, it was stated 
that the veteran was evaluated for paranoid trends.  He was 
married and had been unemployed since June 1996.  He 
complained that everyone was after him.  His wife of 15 years 
indicated that if someone looked his way he thought that they 
were thinking negative thoughts about him.  When people said 
innocuous things to him, he reacted as if he had been 
attacked.  He saw negative things when she saw none.  This 
behavior reportedly suggested that he was paranoid and had 
paranoid delusions.  The previous summer he had been tested 
and found to have several learning disabilities.  A memory 
deficit had been shown to be present.  His perceptions were 
very distorted in all situations.  He clearly did not 
experience the world in a normal way.  The schizophrenia 
index of the Rorschach was positive due to the severity of 
his perceptual distortions.  It was stated that, due to his 
faulty reasoning, he could end up with erroneous conclusions.  
He reportedly had difficulty distinguishing the important 
from the trivial and this tendency was termed extreme and 
often related to a borderline personality disorder.  

The veteran was described as extremely out of touch with his 
feelings and failed to be aware of and sensitive to the 
feelings of others.  This raised the possibility of a 
somatization disorder.  Repression and denial were powerfully 
active in his cognitive processing.  He lack adequate 
cognitive modulation of affect (emotional blow-ups were to be 
anticipated).  He was withdrawn from human relationships.  He 
reportedly had retreated from human interaction and had 
substituted a relationship with nature or inanimate objects.  
It reportedly was likely that he had given up on getting 
emotional warmth from others.  He was described as extremely 
oppositional.  He was guaranteed to get into conflicts with 
authority figures.  He hated to be told what to do.  Passive 
aggressive behavior was likely commonplace.  
He could not remember how he was most of the time.  Most of 
the information in the assessment of his depression came from 
his wife.  He reportedly was sad most of the time and cried 
easily.  He had no interest in anything, even eating.  He was 
unable to achieve and maintain an erection.  He was awake 
most of the night, every night.  He reportedly only had 1-2 
hours of sleep at night and did not nap during the day.  He 
felt tired and slowed down all the time.  Psychomotor 
retardation was evident.  He saw himself as a bad person whom 
others did not want to be around.  He was termed quite 
indecisive and wished that he were dead most of the time.  He 
had no history of suicide attempts.  He did not try to kill 
himself because his son loved him and he had been told that 
suicide was wrong.  He was described as severely depressed 
and had been so for at least months.  It was undecided 
whether his poor test performance was due to severe 
depression.  

The examiner described the veteran's case as incredibly 
complex.  He had learning disabilities in the areas of 
reading and writing.  He was severely depressed.  He suffered 
from severe back pain that could be organic or psychogenic.  
Some sort of psychotic process was going on resulting in 
paranoid delusions.  Severely distorted perceptions were 
present and possibly were related to the same reality 
disturbance.  There was no clear evidence of hallucinations 
or gross cognitive disorganization to warrant a diagnosis of 
schizophrenia or schizoaffective disorder.  A diagnosis of 
delusional disorder was justified.  Memory impairment and 
poor test performance possibly was due to severe depression 
and massive repression, but it was stated that an organic 
source should be assumed until it could be clearly ruled out.  
His conscious disconnection from his emotional life and 
history of problems with back pain supported the diagnosis of 
somatization disorder.  It was impossible to make a diagnosis 
about a personality disorder until there was more clinical 
resolution of his symptomatology.  

The diagnostic impressions were reading disorder, disorder of 
written expression, chronic, severe major depressive 
disorder, delusional disorder, persecutory type, and 
provisional somatization disorder.  Dementia was to be ruled-
out.  Chronic back pain, financial difficulties, inability to 
function sexually, and an inability to care for himself were 
associated with the diagnoses.  The global assessment of 
functioning was at 25 and had been as high as 50 in the 
previous year.  The possibility of an organic brain syndrome 
had to be fully explored.  Reducing the veteran's depression 
and paranoia by hospitalization and medication was presented.  
He also needed talk therapy.  Due to his paranoia, it was 
stated that active listening and honesty would be necessary.  
As long as his memory problems persisted, it was stated that 
having his wife in on medication and talk therapy sessions 
would be advisable.  His extreme oppositionalism was to be 
remembered.  Giving him direct orders was to be avoided.  He 
was to be helped to see alternatives with the pros and cons 
of each.  

On a VA psychiatric examination in July 1997, the veteran's 
service medical history included his remembering that the 
people on his ship threatened to throw him overboard.  He 
became disgusted and depressed after a finger injury.  He 
stated that his superior officer had ordered that he be 
beaten after a disciplinary infraction.  A psychiatric 
evaluation had been ordered, with which his commander 
disagreed, and he was found to have a paranoid personality 
disorder with borderline features.  He was released from 
active duty because of his offense and because of a 
personality disorder.  Since his separation from active 
service, his wife described him as isolated, paranoid, angry, 
easily provoked, and easily angry without being provoked.  
Since the end of 1996, he had seen a physician for 
antidepressant medication.  His wife never left him for a 
long time.  He remained furious for a long time and paranoid 
about what his wife did.  He always checked on his wife and 
followed her.  He always questioned what she did.  He always 
checked around his house.  He had never been able to relax.  
He was tense, apprehensive and constantly on rigid 
surveillance around his house.  He spent many hours in social 
isolation and withdrawal.  He would get upset over little 
things.  He and his wife seldom had guests because he felt 
that when anyone talked it was against him.  He felt useless 
and did not take care of himself in that he did not brush his 
teeth or hair.  His wife had to force him to take a shower.  
He complained of having no sex and felt that his wife should 
get somebody else to sexually satisfy her.  If he reclined he 
reportedly would get muscle spasms and he was easily fatigued 
and exhausted if he stood.  

On the mental status examination, the veteran was fairly well 
groomed, cooperative, in fair eye contact, but rigid, tense 
and apprehensive.  His affect was that of depression.  His 
mood was sad and low.  On a scale of 1 to 10, with 10 being 
the least depressed, he stated that he was about a 2.  He 
experienced periods of feeling helpless and hopeless, with 
fleeting thoughts of suicide, but he had no plans.  There 
were no gross psychotic symptoms (delusions, auditory/visual 
hallucinations).  He was well oriented to time, person and 
place.  Concentration was diminished due to preoccupation 
with suspicions/mistrust  about other people, his 
surroundings and his wife.  Memory for recent and remote 
events was accurate and intact.  He had fair insight and 
judgment.  The diagnosis was dysthymic disorder with anxiety.  
A borderline personality with strong paranoid features was 
noted.  The level of disability was moderate.  GAF was at 40 
and had been as high as 45 in the previous year.  

A VA outpatient clinical report in December 1997 showed that 
the veteran was suffering from depression on the basis of a 
complete review of the pertinent psychiatric records and 
evaluations.  Depression was termed secondary to a back 
injury and to his emotional condition, but had definitely 
been precipitated by his back condition.  He needed after 
care follow-up with his primary care provider.  

By rating action in January 1998, service connection was 
granted for dysthymic disorder with anxiety as secondary to 
service connected degenerative disc disease superimposed on 
chronic lumbosacral strain, L3-4, L5-S1, rated as 100 percent 
disabling, effective February 27, 1997.  The rating was based 
on manifestations shown on the March and July 1997 
psychiatric examinations, and the date of receipt of the 
claim.  The rating was assigned under Diagnostic Code 9432 
(1998), as for a bipolar disorder.  

Legal Criteria

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. § 
5110(a) (West 1991) and 38 C.F.R. § 3.400(b) (1998) which 
provide that the effective date for disability compensation 
based on direct service connection in a claim filed more than 
a year after separation shall be the later of the date of 
claim or the date entitlement arose.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  

A claim-application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (1998).  

The Board is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  In the case of Brannon v. West, 12 Vet. App. 32 
(1998), the United States Court of Appeals for Veterans 
Claims (Court) reiterated laws and regulations providing 
that, "A specific claim in the form prescribed by the 
Secretary . . . must be filed in order for benefits to be 
paid or furnished to any individual under the laws 
administered by the Secretary."  Specifically, the Court 
cited 38 C.F.R. § 3.155(a), setting out that "Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs . . . may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought."  In Brannon, the Court held that "before a 
VARO or the BVA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it....While the Board must interpret the appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  See Talbert, 
supra. Brannon v. West, 12 Vet. App. 32, 35.  

Analysis

In support of an earlier effective date of the grant of the 
benefits at issue, the veteran has argued that he was advised 
by a veterans' counselor to delay filing until he established 
service connection for residuals of a back injury.  He felt 
that the question of when he filed his claim was used as an 
excuse to deny/delay his benefits.  He emphasized the 
evidence that supported the grant of service connection for 
his psychiatric disorder during and since service as 
supporting flexibility on VA's part with regard to filing and 
the effective dates.  

The Board would point out that the law and regulations are 
explicit regarding effective dates for service connection and 
disability evaluation on which payments of compensation are 
based.  A claim in the form specified by the Secretary is a 
prerequisite to such benefits.  There is no waiver of this 
requirement on the basis that the veteran was misinformed by 
someone, even a veterans counselor, or was otherwise ignorant 
of the requirement.  See McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (erroneous advice given by a government employee 
cannot be used to estop government from denying benefits).  
Besides, in this case, the veteran has demonstrated some 
substantial knowledge about claims for VA compensation 
benefits, as he has filed them since August 1991, within a 
year following his separation from active service.  Also, 
service connection for a back disability had been granted by 
rating action in February 1996, effective since December 
1990, the day following separation from active service.  

In multiple claims and statements received from the veteran 
from August 1991 up to April 22, 1996, he made no reference 
to any psychiatric abnormality.  He had not reported any 
adverse psychiatric or behavioral symptoms relative to his 
service connected back disorder, or to his period of active 
service, until his statement was received on April 22, 1996.  
The April 1996 statement, for the first time, claimed 
psychiatric dysfunction attributable to service connected 
back dysfunction.  This claim was received in the context of 
a request for additional compensation for his service 
connected back disability.  In the Board's view, under the 
provisions of 38 C.F.R. §§ 3.1 and 3.155, the April 22, 1996, 
statement must be accepted as the original claim for service 
connection for the psychiatric disorder at issue.  It 
sufficiently identified the benefit sought, increased 
compensation (beyond that which was then being received) and 
what the benefit was sought for (psychiatric dysfunction 
secondary to service connected back dysfunction).  By viewing 
the April 22, 1996, communication as the original (informal) 
claim for pertinent benefits, the Board is taking a broad 
view of that communication, but is not going so far as to 
conjure up the claim.  See Talbert and Brannon.  

The veteran repeated his claim as to psychiatric dysfunction 
being secondary to back dysfunction and thereby supporting 
increased compensation benefits in August 1996.  This was 
reiterated in substantially the same language in his December 
1996 statement.  In January 1997, he stated that he was 
seeing a psychiatrist for pertinent treatment.  His statement 
construed by the RO as the claim for benefits that was 
received on February 27, 1997, specifically amended his claim 
to service connection for a psychiatric disability.  Still 
another statement was received a day later that referred to 
such psychiatric disablement in connection with the service 
connected back disability.  

Since the date of claim in this case was actually the date of 
receipt of the informal claim on April 22, 1996, that should 
be the revised date for the grant of service connection for a 
dysthymic disorder with anxiety in this case.  38 C.F.R. 
§§ 3.155, 3.400(b).  

As for the concomitant disability evaluation for the 
psychiatric disability that was assigned from February 27, 
1997, the Board is of the view that the effective date for 
the 100 percent rating should also be from April 22, 1996.  
The evidence regarding the severity of the psychiatric 
disorder that supported the originally-assigned 
100 percent rating was reflected in clinical evaluations 
dated in March and July 1997.  It was indicated and 
undisputed that the degree of the disability had been 
unchanged for a long time, at least for months.  There are 
clinical records of significant psychiatric problems dated 
since December 1996 that are consistent with an ongoing and 
significantly disabling psychiatric disease.  The veteran's 
report of this on and after April 22, 1996, is consistent 
with the level of psychiatric disability that has supported 
the disability evaluation of 100 percent in this case.  
38 C.F.R. § 3.400(b).  Hence, the grant of service connection 
and the assignment of a 100 percent disability rating 
therefor are simultaneously effective in this case.  


ORDER

An effective date of April 22, 1996, for the grant of service 
connection for dysthymic disorder with anxiety, rated as 100 
percent disabling, is established, subject to the governing 
regulations applicable to the payment of monetary benefits.  


		
	M. Sabulsky
	Member, Board of Veterans' Appeals


 



